 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10    MEGAN A. HAYES, by and through her next            Case No. 1:17-cv-01096-DAD-EPG
      friend DELIA M. HAYES,
11
                     Plaintiff,                          ORDER RE: STIPULATED REQUEST FOR
12                                                       DISMISSAL OF ENTIRE ACTION WITH
             v.                                          PREJUDICE
13
      STATE CENTER COMMUNITY COLLEGE
14    DISTRICT, et al.,                                  (ECF No. 40)

15                   Defendants.

16

17         Plaintiffs, Megan A. Hayes, by and through her next friend Delia M. Hayes, and

18    Defendants, State Center Community College District, Dr. Paul Parnell, Clovis Community

19    College, Dr. Lori Bennet, Robyn Nearn, Dr. John Forbes, Colleen Brannon, Keira Tippins, and

20    Stacy Zuniga, through counsel, have filed a stipulation to dismiss the entire action with

21    prejudice (ECF No. 40). In light of the stipulation, the case has ended and is dismissed with

22    prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

23    Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:     February 11, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
